Me. Justice Wole
delivered the opinion of the court.
The principal questions presented in this case are substantially the same as those in the case of certiorari No. 119, Tomás Delgado et at. v. Hutchison, District Judge, decided today., and the reasonings in the opinion delivered in said case are applicable to the one at bar, therefore, a decision should be rendered granting the petition of certiorari and annulling the order made by the court below on April 18, 1914.

Petition sustained and order of April 8, 1914, set aside.

Justices del Toro and Aldrey concurred.
Chief Justice Hernández and Justice Hutchison took no part in the decision of this case.